Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR-10-2020-0028860, filed on 3/9/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 7-9 & 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the memory controller is configured to, when the number of read biases in the priority read bias group exceeds a threshold number of read biases, evict one sacrificial read bias from the priority read  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim PG Pub US 2017/0154657 A1.

Regarding claim 1, Kim discloses:
(Nonvolatile Memory device 200, Fig. 1); and 
a memory controller (Controller 100, Fig. 1) configured to control, when performing a read retry operation on a target memory area of the plurality of memory areas (The processor 110 may perform the read retry operation for the target memory region [0029]), the memory device to: perform a first read retry operation on the target memory area using at least one read bias of multiple read biases i in a priority read bias group (the processor 110 included in the controller 100 of the data storage device 10 may perform a read retry operation la based on a first read bias voltage group [0065], among a plurality of read biases in a read retry table (Table 1 shows an example of said table); and 
perform, according to a result of the first read retry operation, a second read retry operation on the target memory area using one or more remaining read biases, not in the priority read bias group (The controller 110 may then select a second read bias voltage group corresponding to a second memory group among the plurality of read bias voltage groups RGR0 to RGR3 [0029]), in the read retry table, wherein the read biases in the priority read bias group are selected prior to the remaining read biases when performing the read retry operation on the target memory area (If the read retry operation based on the first read bias group did not succeed, the controller 110 may calculate a plurality of error estimation indexes corresponding to a plurality of respective first read bias voltage sets included in the first read bias voltage group. The controller 110 may then select a second read bias voltage group corresponding to a second memory group among the plurality of read bias voltage groups RGR0 to RGR3 [0029] in other words, the first group is the priority group since it is already determined and the next group is based on the calculation of the first group ).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Kim also discloses:
wherein the memory controller is configured to control the memory device to perform the first read retry operation until reading data from the target memory area succeeds using one of the read biases in the priority read bias group or until reading of data from the target memory area fails for all read biases in the priority read bias group (this is shown in steps S250 & S260 of Fig. 6).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Kim also discloses:
wherein when performing the first read retry operation, a first read bias is selected on the basis of a time at which reading of data from any one of the plurality of memory areas succeeded (Referring to FIG. 3B, threshold voltages of memory cells may vary by various reasons such as interference between adjacent memory cells, or discharge due to lapse of time [0050]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Kim also discloses:
wherein when performing the first read retry operation, a first read bias is selected on the basis of the number of times reading data from any one of a plurality of memory areas succeeded during a set time period (different read bias voltage groups RGR0 to RGR3 may be set which take into account the number of the write/erase cycles [0054]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iwasaki PG Pub US 2007/0064543 A1.

Regarding claim 5, the limitations of this claim have been noted in the rejection of claim 1, it is noted that Kim failed to explicitly disclose:
wherein the memory controller is configured to update information on the priority read bias group on the basis of at least one of results of the first read retry operation and the second read retry operation.
However, Iwasaki discloses:
wherein the memory controller is configured to update information on the priority read bias group on the basis of at least one of results of the first read retry operation (with respect to an offset value which is determined in advance for correcting the default value and is added with respect to the optimum magnetic field intensity that is obtained by the test read bias. A step S86 carries out a learning in which the correction offset value is added to the default value to update the default value [0084]).
The systems of Kim and Iwasaki are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Kim and Iwasaki since this would allow the system of Kim to update the first read bias group based on a test read bias. This system “suppress a Bit Error Rate (BER) of the information reproduced [0004]” from the memory. 

Regarding claim 6, the limitations of this claim have been noted in the rejection of claim 5, it is noted that Kim failed to explicitly disclose:
wherein the memory controller is configured to, when reading data from the target memory area succeeds using a second read bias of the remaining read biases when performing the second read retry operation, add the second read bias to the priority read bias group.
However, the combination of Kim and Iwasaki would result in a system that when reading data from the target memory area succeeds using a second read bias of the remaining read biases when performing the second read retry operation, add the second read bias to the priority read bias group.


Claims 14 & 15 are rejected for the same reasons as claims 5 & 6.

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. PG pub US 2020/0027503 A1 discloses a method and apparatus to reduce read retry operations in a NAND Flash memory,
Hong PG Pub US 2016/0180946 A1 discloses a controller that reads the first data programmed in a first memory cell at read bias levels included in a first read retry table, and determines a read bias level at which the number of read fail bits of the first data is smallest, as a second read voltage.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133